
	
		I
		112th CONGRESS
		1st Session
		H. R. 2759
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2011
			Mrs. Maloney (for
			 herself, Mr. Smith of New Jersey,
			 Ms. Speier, and
			 Mr. McGovern) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To require companies to include in their annual reports
		  to the Securities and Exchange Commission a disclosure describing any measures
		  the company has taken during the year to identify and address conditions of
		  forced labor, slavery, human trafficking, and the worst forms of child labor
		  within the company’s supply chains.
	
	
		1.Short title, etc
			(a)Short
			 titleThis Act may be cited
			 as the Business Transparency on
			 Trafficking and Slavery Act.
			(b)FindingsCongress
			 finds that—
				(1)in 2010, the Department of Labor identified
			 128 goods from 70 countries around the world made by forced labor and child
			 labor;
				(2)the United States
			 is the world’s largest importer, and in the twenty-first century, investors,
			 consumers, and broader civil society increasingly demand information about the
			 human rights impact of products in the United States market;
				(3)in 2010,
			 California enacted the first State law requiring manufacturers and retail
			 companies to publicly disclose their policies to eradicate slavery, forced
			 labor, and human trafficking within their supply chains;
				(4)the Smoot-Hawley
			 Tariff Act of 1930, which prohibits importation of goods made with forced labor
			 or convict labor, has a broad exception for goods that cannot be produced in
			 the United States in sufficient quantities to meet the demands of American
			 consumers;
				(5)courts have also
			 ruled that consumers do not have standing to bring a civil action in United
			 States courts for enforcement of this provision of the Tariff Act, because the
			 legislative intent was to protect American manufacturers from unfairly priced
			 goods, not to protect consumers from tainted goods, consequently, there are
			 fewer than 40 enforcement actions on record in the past 80 years; and
				(6)other mechanisms
			 related to slavery and trafficking in the stream of commerce suffer from
			 similar problems of limited scope, broad exceptions, and inability to provide
			 information about specific suppliers whose goods are tainted.
				(c)Sense of
			 CongressIt is the sense of Congress that—
				(1)forced labor, slavery, human trafficking
			 and the worst forms of child labor are among the most egregious forms of abuse
			 that humans commit against each other, in the name of commercial profit;
				(2)the legislative
			 and regulatory framework to prevent goods produced through forced labor,
			 slavery, human trafficking, and the worst forms of child labor from passing
			 into the stream of commerce in the United States is gravely inadequate; and
				(3)legislation is
			 necessary to provide the information that the public demands, recognizing that
			 businesses can be part of the solution to these problems when they
			 transparently provide information to consumers and investors, and subsequently
			 respond to consumer and investor demands for business reasons, rather than
			 solely reacting to governmental prescriptions on how to conduct their
			 business.
				2.Disclosure to SEC
			 Relating to Slavery Conditions Within Product Supply ChainsSection 13 of the Securities Exchange Act of
			 1934 (15 U.S.C. 78m), is amended by adding at the end the following new
			 subsection:
			
				(r)Disclosures
				Relating to Slavery Conditions Within Product Supply Chains
					(1)RegulationsNot later than 270 days after the date of
				the enactment of this subsection, the Commission shall promulgate regulations
				requiring any person required to file reports with the Commission under this
				section to include annually in such reports, beginning with the person’s first
				full fiscal year that begins after the date of promulgation of such
				regulations, a disclosure of any measures such person has taken during the year
				for which such reporting is required to identify and address conditions of
				forced labor, slavery, human trafficking, and the worst forms of child labor
				within such person’s supply chains. Such disclosure shall include the following
				information under the heading Policies to Address Forced Labor, Slavery,
				Human Trafficking and the Worst Forms of Child Labor describing to what
				extent, if any, the person conducts any of the following activities:
						(A)Maintains a policy
				to identify and eliminate risks of forced labor, slavery, human trafficking,
				and the worst forms of child labor within its supply chain. If the person
				maintains such a policy, the disclosure shall include the text of the policy or
				a substantive description of the elements of the policy.
						(B)Maintains a policy
				prohibiting the use of the person’s corporate products, facilities, or services
				to obtain or maintain someone under conditions of forced labor, slavery, human
				trafficking, and the worst forms of child labor.
						(C)Engages in
				verification of product supply chains to evaluate and address risks of forced
				labor, slavery, human trafficking and the worst forms of child labor. The
				disclosure shall—
							(i)describe the
				greatest risks identified within the supply chain, and the measures taken
				toward eliminating those risks;
							(ii)specify whether
				the verification was or was not conducted by a third party; and
							(iii)specify whether
				the verification process includes consultations with independent unions,
				workers’ associations, or workers within workplaces and incorporates the
				resulting certification or written comments from such independent union,
				workers’ associations, or workers.
							(D)Ensures that
				audits of suppliers are conducted to evaluate supplier compliance with the
				person’s company standards for eliminating forced labor, slavery, human
				trafficking, and the worst forms of child labor in supply chains. The
				disclosure shall specify if the verification was not an independent,
				unannounced audit.
						(E)Assesses supply
				chain management and procurement systems of suppliers in the person’s supply
				chain, to verify whether said suppliers have in place appropriate systems to
				identify risks of forced labor, slavery, human trafficking, and the worst forms
				of child labor within their own supply chain.
						(F)Requires suppliers
				in its supply chain to certify that materials incorporated into the product
				comply with the laws regarding forced labor, slavery, human trafficking, and
				the worst forms of child labor of the country or countries in which they are
				doing business.
						(G)Maintains internal
				accountability standards, supply chain management and procurement systems, and
				procedures for employees or contractors failing to meet the person’s company
				standards regarding forced labor, slavery, human trafficking, and the worst
				forms of child labor. The report shall describe such standards and
				systems.
						(H)Provides the
				person’s employees and management who have direct responsibility for supply
				chain management, training on forced labor, slavery, human trafficking and the
				worst forms of child labor, particularly with respect to mitigating risks
				within the supply chains of products.
						(I)Ensures that
				recruitment practices at all suppliers comply with the person’s company
				standards for eliminating exploitive labor practices that contribute to forced
				labor, slavery, human trafficking, and the worst forms of child labor,
				including by conducting audits of labor recruiters and disclosing the results
				of such audits.
						(J)In cases where
				forced labor, slavery, human trafficking, and the worst forms of child labor
				have been identified within the supply chain, ensures that remediation is
				provided to those who have been identified as victims.
						(2)Interactive Data
				FormatThe rules issued under paragraph (1) shall require that
				the information included in the person’s annual report be submitted in
				electronic form in an interactive data format.
					(3)Public
				Availability of InformationTo the extent practicable, the
				Commission shall make available to the public in a searchable format on a
				website, a compilation of the information required to be submitted under the
				rules issued under paragraph (1).
					(4)Publication on
				the company’s websiteAny
				person filing the disclosure required by paragraph (1) shall make available
				such disclosure on the person’s Internet website with a conspicuous and easily
				understood link to the relevant information placed on the homepage of the
				website. The link on the homepage shall be labeled “Policies to Address Forced
				Labor, Slavery, Human Trafficking and the Worst Forms of Child Labor.” In the
				event the person does not have an Internet website, the person shall provide
				the written disclosure within 30 days after receiving a written request for the
				disclosure from an investor or consumer.
					(5)DefinitionsFor
				purposes of this subsection—
						(A)the term “forced
				labor, slavery, human trafficking and the worst forms of child labor” means
				child labor in violation of international standards including International
				Labor Organization Convention No. 182 and acts that would violate the criminal
				provisions related to slavery and human trafficking under chapter 77 of title
				18 if they had been committed within the jurisdiction of the United
				States;
						(B)the term person means any
				publicly-traded or private entity required to submit any annual report to the
				Commission, and having annual worldwide global receipts in excess of
				$100,000,000;
						(C)the term remediation means the
				activities or systems that a company puts in place to address non-compliance
				with the standards identified through monitoring or verification, which may
				apply to individuals adversely affected by the non-compliant conduct or address
				broader systematic processes;
						(D)the term
				supply chain, with respect to a person filing the disclosure
				required by paragraph (1), means all suppliers of products, component parts of
				products, and raw materials used by such person in the manufacturing of such
				person’s products or the provision of such person’s services, whether or not
				such person has a direct relationship with the supplier; and
						(E)the term verification means
				the process by which a company is evaluated to determine compliance with its
				documented program, including standards on forced labor, slavery, human
				trafficking, and the worst forms of child labor, including an evaluation
				of—
							(i)data gathered
				through monitoring activities to ensure results are reliable and process is
				credible; and
							(ii)the system
				established to remediate violations to determine if remediation is implemented
				and
				effective.
							.
		
